
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15


EMPLOYMENT SECURITY AGREEMENT

        This Employment Security Agreement (the "Agreement") is entered into as
of this    day of                        2004, by and between APAC Customer
Services, Inc. (the "Employer") and                        (the "Executive").

W I T N E S S E T H:

        WHEREAS, the Executive is currently employed by the Employer as its
DESCRIBE POSITION; and

        WHEREAS, in the event of a change in control of the Employer, the
Employer desires to provide certain security to the Employer and the Executive,
and to retain the Executive's continued devotion of the Executive's business
time and attention to the Employer's affairs; and

        WHEREAS, the Executive and the Employer desire to enter into this
Agreement, which sets forth the terms of the security the Employer is providing
the Executive with respect to the Executive's employment in the event of a
change in control of the Employer;

        NOW, THEREFORE, in consideration of the mutual convenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
agree as follows:

        1.     Definitions.    For purposes of this Agreement, the following
terms shall have the meanings set forth below:

(a)"Base Salary" shall mean the higher of the Executive's annual base salary at
the rate in effect on (i) the date of a Change in Control, or (ii) the date the
Executive's Employment terminates without regard to any reduction made in
connection with an event constituting Good Reason hereunder.

(b)"Bonus" shall mean the bonus based on the Executive's Base Salary that is
payable to the Executive under the Employer's annual incentive bonus plan, as in
effect from time to time or under a successor annual incentive plan, at the
target payout level in effect on the date the Executive's Employment terminates
without regard to any reduction made in connection with an event constituting
Good Reason hereunder or on the date of a Change in Control, whichever produces
a greater result.

(c)"Cause" shall exist only if:

(i)The Executive is grossly negligent or engages in gross misconduct in the
performance of his employment duties;

(ii)The Executive willfully disobeys the lawful directions received from the
Company or from the person to whom the Executive directly reports or of
established policies of the Company; or

(iii)The Executive commits a crime involving fraud or moral turpitude that can
reasonably be expected to have an adverse effect on the business, reputation or
financial situation of the Employer.

(d)"Change in Control" shall mean any of the following events:

(i)A tender offer shall be made and consummated for the ownership of more than
50% of the outstanding voting securities of the Employer;

(ii)The Employer shall be merged or consolidated with another corporation and as
a result of such merger or consolidation less than 50% of the outstanding voting
securities of the surviving or resulting corporation shall be owned in the
aggregate by the former

--------------------------------------------------------------------------------



shareholders of the Employer, as the same shall have existed immediately prior
to such merger or consolidation;

(iii)The Employer shall sell all or substantially all of its assets to another
corporation which is not a wholly-owned subsidiary or affiliate;

(iv)As the result of, or in connection with, any contested election for the
Board of Directors of the Employer, or any tender or exchange offer, merger or
business combination or sale of assets, or any combination of the foregoing (a
"Transaction"), the persons who were Directors of the Employer before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Employer, or any successor thereto; or

(v)A person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as in
effect on the date hereof) of the Securities and Exchange Act of 1934 ("Exchange
Act"), other than any employee benefit plan then maintained by the Employer,
shall acquire more than 50% of the outstanding voting securities of the Employer
(whether, directly, indirectly, beneficially or of record). For purposes hereof,
ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) (as in
effect on the date hereof) pursuant to the Exchange Act.

Notwithstanding the foregoing, (A) a Change in Control will not occur for
purposes of this Agreement merely due to the death of Theodore G. Schwartz, or
as a result of the acquisition by Theodore G. Schwartz, alone or with one or
more affiliates or associates, as defined in the Exchange Act, of securities of
the Employer, as part of a going-private transaction or otherwise, unless
Mr. Schwartz or his affiliates, associates, family members or trusts for the
benefit of family members (collectively, the "Schwartz Entities") do not
control, directly or indirectly, at least twenty-seven percent (27%) of the
resulting entity, and (B) if the Schwartz Entities control, directly or
indirectly, less than twenty-seven (27%) percent of the Employer's voting
securities while it is a public company, then "331/3%" shall be substituted for
"50%" in clauses (i) and (v) of this Paragraph 2(d), and "662/3%" shall be
substituted for "50%" in clause (ii) of this Paragraph 2(d).

(e)"Disability" shall mean, to the extent such term is not defined in an
Employment Agreement, if any, a physical or mental condition that entitles the
Executive to benefits under the Employer-sponsored long term disability plan in
which the Executive participates.

(f)"Employment" shall mean being in the employ of the Employer.

(g)"Employment Agreement" shall mean a written agreement between the Executive
and the Employer covering the terms and conditions of Executive's employment
with the Employer.

(h)"Good Reason" shall exist if, after notice by the Executive to the Employer
and a fifteen (15) day opportunity by the Employer to cure (during which it does
not cure the condition):

(i)The principal place of work (not including regular business travel) is
relocated by more than fifty (50) miles;

(ii)The Executive's duties, responsibilities or authority as an executive
employee are materially reduced or diminished from those in effect immediately
prior to a Change in Control without the Executive's written consent, provided
that any reduction or diminishment in any of the foregoing resulting merely from
the acquisition of the Employer and its existence as a subsidiary or division of
another entity shall not be sufficient to constitute Good Reason;

2

--------------------------------------------------------------------------------



(iii)The compensation received by the Executive is reduced in the aggregate, and
such reduction is not remedied within thirty (30) days of the Executive's notice
to the Employer thereof;

(iv)A determination is made by the Executive in good faith that as a result of
the Change in Control, and a change in circumstances thereafter, significantly
affecting his position he is unable to carry out the authorities, powers,
functions or duties attached to his position, and the situation is not remedied
within thirty (30) days after receipt of the Employer of written notice from the
Executive of such determination;

(v)The Employer violates the material terms of this Agreement, or an Employment
Agreement, if any; or

(vi)There is a liquidation, dissolution, consolidation or merger of the Employer
or transfer of all or a significant portion of its assets unless a successor or
successors (by merger, consolidation or otherwise) to which all or a significant
portion of its assets have been transferred shall have assumed (either by
operation of law or otherwise) all duties and obligations of the Employer under
this Agreement and any Employment Agreement, if any.

        2.     Term.    The term of this Agreement shall be the period
commencing on the date first set forth above and terminating on the date the
Executive's employment with the Employer is terminated; provided that, if the
Executive's employment is terminated following a Change in Control under the
circumstances described in Paragraph 3, the term shall continue in effect until
all payments and benefits have been made or provided to the Executive hereunder.

        3.     Benefits Upon Termination of Employment.    If (i) the Employer
terminates the Executive's Employment without Cause coincident with or at any
time within 12 months following a Change in Control; or (ii) the Executive
terminates the Executive's Employment by resignation due to an event
constituting Good Reason that occurs coincident with or at any time within
12 months following a Change in Control, the Executive shall be entitled to
receive the following:

(a)Severance Pay.    The Employer shall pay to the Executive an amount equal to
12 FOR VP'S AND 18 FOR SVP'S months of the Executive's Base Salary and 1 FOR VP
AND 11/2 FOR SVP times the Executive's Bonus. Payment shall be made in a lump
sum within thirty (30) days after termination of the Executive's Employment.

(b)Stock Options.    To the extent the Executive has any outstanding option or
options to purchase common stock of the Employer as of the date of the Change in
Control, the exercisability of such options shall be determined in accordance
with the terms of the Employer's stock option plan then in effect, and/or a
written agreement entered into by the Employer and the Executive, which covers
the terms and conditions of the exercise of such option or options.

(c)Health Benefits.    The Employer shall provide to the Executive, the
Executive's spouse or beneficiary continued medical, dental, life, disability
coverages and such other benefits as provided under any other welfare plans or
programs in which he participated immediately prior to his termination for a
period of 12 FOR VP OR 18 FOR SVP months on the same basis as provided to other
employees as of the date of termination. Following such period, the Employer
shall make available to such persons any benefit continuation or conversion of
rights otherwise provided at the time an employee's employment terminates
(without offset for the coverage provided pursuant to the previous sentence),
under the Employer's established welfare plans.

Notwithstanding anything in this Agreement to the contrary, to the extent that
an Employment Agreement, if any, or such other written agreement between the
Executive and the Employer, expressly

3

--------------------------------------------------------------------------------




covers the terms of severance payable, if any, and such other benefits available
to the Executive upon termination of his Employment following a Change in
Control, such Employment Agreement or other agreement shall govern and supersede
the terms of this Agreement if such severance payable or other benefits are more
favorable to the Executive than those provided in this Agreement

        4.     No Setoff.

(a)The payments and benefits made or provided to the Executive, the Executive's
spouse or other beneficiary under this Agreement shall not be reduced by the
amount of any claim of the Employer against the Executive or the Executive's
spouse or other beneficiary for any debt or obligation of the Executive or the
Executive's spouse or other beneficiary to the Employer.

(b)The Executive shall have no duty to seek employment following termination of
Employment or otherwise to mitigate damages. The amounts or benefits payable or
available to the Executive, the Executive's spouse or other beneficiary under
this Agreement shall not be reduced by any amount the Executive may earn or
receive from employment with another employer or from any other source.

        5.     Existing Rights.    Any payments and benefits under this
Agreement are in lieu of benefits to which the Executive may be entitled under
any severance plan or policy of the Employer, but are in addition to any other
benefits due to the Executive, the Executive's spouse or other beneficiaries
from the Employer, including, but not limited to, payments under any other
welfare or retirement plan maintained by the Employer in which the Executive is
or was eligible to participate. No provision in this Agreement shall be
construed to reduce or impair the Executive's rights and benefits under such
welfare or retirement plans.

        6.     Other Termination.

(a)Termination Before Change in Control. If the Executive's Employment is
terminated for any reason before a Change in Control, severance payments, if
any, due to the Executive shall be determined under the Employer's severance
plans or policies then in effect, and/or the Executive's Employment Agreement,
if any. In such circumstances, the Executive shall not be entitled to any
payments or benefits under this Agreement, and the Employer shall have no
further obligation to the Executive hereunder, except to the extent provided
under any welfare, retirement or other plan, policy or arrangement maintained by
the Employer in which the Executive is or was eligible to participate.

(b)Termination for Cause or Without Good Reason. If, following a Change in
Control, (i) the Executive's Employment is terminated for Cause by the Board of
Directors acting in good faith by written notice by the Employer to the
Executive specifying the event relied upon for such termination, or (ii) the
Executive terminates the Executive's Employment without Good Reason, the
Executive shall receive the Executive's Base Salary at the rate then in effect
on the date the Executive's Employment terminates paid through the date of
termination. In such circumstances, the Executive shall not be entitled to any
payments or benefits under this Agreement, and the Employer shall have no
further obligation to the Executive hereunder, except to the extent provided
under any welfare, retirement or other plan, policy or arrangement maintained by
the Employer in which the Executive is or was eligible to participate.

(c)Death or Disability. If the Executive's Employment is terminated by reason of
death or Disability, the Executive, the Executive's spouse or other beneficiary,
as the case may be, shall not be entitled to any payments or benefits under this
Agreement, and the Employer shall have no further obligation to the Executive
hereunder except to the extent provided under any welfare, retirement or other
plan, policy or arrangement maintained by the Employer in which the Executive is
or was eligible to participate.

4

--------------------------------------------------------------------------------





        7.     Section 280G.    Notwithstanding any provision of this Agreement
to the contrary, in the event that:

(a)The aggregate payments or benefits to be made or afforded to the Executive
under the this Agreement or from the Company in any other manner (the
"Termination Benefits") would be deemed to include an "excess parachute payment"
under Section 280G of the Code, or any successor thereto, and

(b)If such Termination Benefits were reduced to an amount (the "Non-Triggering
Amount"), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times the Executive's "base amount," as determined in accordance with
said Section 280G, and the Non-Triggering Amount would be greater than the
aggregate value of Termination Benefits (without such reduction) minus the
amount of tax required to be paid by Executive thereon by Section 4999 of the
Code, then the Termination Benefits shall be reduced so that the Termination
Benefits are not more than the Non-Triggering Amount. The application of said
Section 280G, and the allocation of the reduction required by this Section,
shall be determined by the Company's auditors.

        8.     Beneficiaries.    If the Executive is entitled to payments and
benefits under the circumstances described above in Paragraph 3, but dies before
all amounts payable and benefits available thereunder have been paid or
provided, the remaining payments and benefits shall be made or provided to the
Executive's surviving spouse, if any, or other beneficiary designated in a
writing delivered to the Employer (and in such form as is prescribed by the
Employer). If the Executive has no surviving spouse, and has not designated a
beneficiary, the remaining payments shall be made to the Executive's estate.

        9.     Full Satisfaction; Waiver and Release.    As a condition to
receiving the payments and benefits hereunder, the Executive shall execute a
document in customary form, releasing and waiving any and all claims, causes of
actions and the like against the Employer, their respective successors,
shareholders, officers, trustees, agents and employees, regarding all matters
relating to the Executive's service as an employee of the Employer and to the
termination of such relationship. Such claims include, without limitation, any
claims arising under the Age Discrimination in Employment Act of 1967, as
amended (the "ADEA"); Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991, as amended; the Equal Pay Act of 1962, as amended; the
Americans With Disabilities Act of 1990, as amended; the Family Medical Leave
Act, as amended; the Employee Retirement Income Security Act of 1974, as
amended; or any other federal, state or local statute or ordinance, but exclude
claims arising under the ADEA to challenge the provisions of this Paragraph 8,
and any claims that arise out of an asserted breach of the terms of this
Agreement or claims related to the matters described in Paragraph 5.

        10.   Assignment.    Except as provided above in Paragraph 8, the
Employer may not assign this Agreement, or any rights, duties or obligations
hereunder, except that the Employer's rights, duties, and obligations shall be
binding obligations of any successor, as provided in Paragraph 1(h)(vi).

        No interest of the Executive (or the Executive's spouse or other
beneficiary) nor any right to receive any payment or distribution hereunder
shall be subject to sale, transfer, assignment, pledge, attachment or
garnishment or otherwise be assigned or encumbered. No such interest or right
shall be taken, voluntarily or involuntarily, for the satisfaction of the
obligations or debts of, or other claims against, the Executive (or the
Executive's spouse or other beneficiary), including claims for alimony, child
support, separate maintenance and claims in bankruptcy.

        11.   Source of Payment.    The rights created under this Agreement are
unfunded promises to provide severance pay and other benefits described herein
in the event of the termination of the Executive's Employment under the
circumstances described above in Paragraph 3. The Employer shall

5

--------------------------------------------------------------------------------




not segregate assets for purposes of payment for any amounts due hereunder, nor
shall any provision contained herein be interpreted to require the Employer to
segregate assets for purposes of providing payment of any benefit hereunder. The
Executive, the Executive's spouse, or other beneficiary shall not have any
interest in or right against any specific assets of the Employer, and any rights
shall be limited to those of a general unsecured creditor.

        12.   Miscellaneous.

(a)Entire Agreement; Amendment.    This Agreement contains the entire Agreement
and understanding between the Employer and the Executive and, except as to prior
agreements as indicated in Paragraph 3 herein, supersedes all other agreements,
written or oral, relating to the payment of severance or any other benefit in
the event of a Termination of Employment Without Cause or with Good Reason in
the event of a Change of Control, as described herein. Any amendment or
modification of the terms of this Agreement must be in writing and signed by the
Employer and the Executive to have any binding effect upon the parties.

(b)Applicable Law.    Except to the extent preempted by federal law, this
Agreement is governed by, and shall be construed and interpreted in accordance
with the substantive laws of the State of Illinois, not including the choice of
law provisions thereof.

(c)No Employment Rights.    Nothing contained herein shall be construed to
confer upon the Executive any right to continue in the employment of the
Employer, or to limit the right of the Employer to terminate the Executive's
employment at any time, with or without Cause, subject to the Executive's rights
hereunder with respect to such termination.

(d)Notices.    All notices under this Agreement shall be in writing and shall be
deemed to have been made when delivered or mailed by registered, or certified
mail, or by a nationally recognized overnight delivery service, postage or
charges prepaid. All notices to the Company shall be sent to:


    APAC Customer Services, Inc.
Six Parkway North Center
Fourth Floor
Deerfield, IL 60015
Attention: Chief Executive Officer

All notices to the Executive shall be sent to the Executive's last known address
on the Company's records, or such other address as the Executive may furnish to
the Company.

(e)Severability.    If any provision contained herein shall be found invalid and
unenforceable, the remaining provisions of this Agreement shall remain in full
force and effect.

(f)Successors.    This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, representatives, and
successors.

(g)Headings.    The headings and subheadings contained in this Agreement are
provided solely for convenience of reference and shall not be construed or
interpreted in any way as affecting the meaning of any provision of this
Agreement.


*    *    *

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Executive and the Employer have executed this
Agreement as of this            day of                        , 2004.

    APAC CUSTOMER SERVICES, INC.
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
EXECUTIVE
 
 
    

--------------------------------------------------------------------------------

    [Name]

7

--------------------------------------------------------------------------------




EXHIBIT B


ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986


        The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer's receipt of the property described below:

        1.     The name, address, taxpayer identification number and taxable
year of the undersigned are as follows:

    NAME OF TAXPAYER: «name»    
 
 
ADDRESS:
 
                                         
                                                            
 
 
 
 
                                         
                                                            
 
 
IDENTIFICATION NO. OF TAXPAYER:
 
 
 
 
TAXABLE YEAR:
 
                                         
                                                            

        2.     The property with respect to which the election is made is
described as follows: «shares» shares of Common Stock of APAC Customer
Services, Inc., an Illinois corporation (the "Company").

        3.     The date on which the property was transferred is «option date».

        4.     The property is subject to the following restrictions:

The property is subject to a forfeiture right pursuant to which the Company can
reacquire the shares if either (a) the Company fails to attain certain
performance objectives for the period «performance period» or (b) the taxpayer's
services with the Company are terminated for certain reasons during the period
commencing on «option date» and ending on «vest date».

        5.     The aggregate fair market value at the time of transfer,
determined without regard to any restriction other than a restriction which by
its terms will never lapse, of such property is $                        
(                         dollars).

        6.     The amount (if any) paid for such property is $0.00.

        The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned's receipt of
the above-described property. The undersigned is the person performing the
services in connection with the transfer of said property.

        The undersigned understands that the foregoing election may not be
revoked except with the consent of the Commissioner of Internal Revenue.

Dated:                                                             , 2006  
                                                             
Taxpayer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15



EXHIBIT B
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986
